Citation Nr: 1533136	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent from December 15, 2003 to August 29, 2005 for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 50 percent from August 30, 2005 for service-connected PTSD.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) from August 30, 2005.

4.  Entitlement to an extraschedular TDIU prior to August 30, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a hearing before the Board in September 2011.  However, in August 2011 the Veteran withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2014).

This matter was previously remanded by the Board in September 2013 in order to obtain updated medical treatment records and a new examination.

The issue of entitlement to extraschedular TDIU prior to August 30, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period from December 15, 2003 to August 29, 2005, the Veteran's PTSD resulted in disturbances of motivation and mood, impairment of short- and long-term memory along with difficulty in establishing and maintaining effective work and social relationships.

2.  For the period from August 30, 2005 forward, the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, and family relations as well as suicidal ideations and an inability to establish and maintain effective relationships.

3.  The Veteran's service-connected disabilities render him unable to obtain and secure substantial gainful employment from August 30, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 50 percent, but no higher, for PTSD have been met for the period from December 15, 2003 to August 29, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a disability evaluation of 70 percent, but no higher, for PTSD have been met for the period from August 30, 2005 forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

3. The criteria for TDIU have been met from August 30, 2005.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in letters sent to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claims decided herein.


Increased Rating for PTSD

This appeal arises from the December 2008 rating decision, which implemented the Board's January 2008 decision establishing service connection for PTSD, and assigning a disability rating of 30 percent effective December 15, 2003 and a disability rating of 50 percent from August 30, 2005.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2014).  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 


Period from December 15, 2003 to August 29, 2005

The Veteran underwent a private psychiatric evaluation in December 2003 which diagnosed him with chronic, severe PTSD; moderate major depression; and a past history of alcohol abuse.  A GAF score of 30 was assigned.  He reported no current suicidal or homicidal ideation, and had fair attention, judgment and insight.  He was prescribed additional medications to treat auditory and visual hallucinations as well as sleep problems due to insomnia and nightmares.  He was felt to be totally and permanently disabled and unemployable due to the severely compromised ability to sustain social and work relationships.

VA treatment notes from May 2004 to September 2004 indicate the Veteran was receiving ongoing mental health treatment.  Diagnoses included psychosis, not otherwise specified, and major depressive disorder with psychotic features.  In June 2004 the Veteran was diagnosed with mood disorder with a GAF score of 70 at that time.  He appeared to have some anxiety but noted he saw overall improvement in his irritability from the prescription Celexa.  In August 2004, improvement was noted after his prescription medication was increased.  He appeared to be improved and overall stable.

A September 2004 letter from Goldsboro Psychiatric Clinic, P.A. diagnosed the Veteran with chronic severe PTSD and major depression.  The Veteran was exhibiting sleep disturbance, irritability, anger outbursts, hypervigilance, exaggerated startle response as well as concentration and memory problems.  He was assigned a GAF score of 30.  Lastly, it was opined that the Veteran's severely compromised ability to sustain social relationships as well as work relationships rendered him totally and permanently disabled and unemployable.

Treatment notes dated March 2006 and April 2006 assessed a GAF score of 55 and 45, respectively and found he was struggling with symptoms related to the PTSD including anxiety, depression, poor sleep, nightmares, hypervigilance, irritability and anhedonia.  

A March 2006 treatment note reported difficulty with memory and irritability.  A June 2005 treatment note found the Veteran was alert, with fair insight and judgment and a calm mood.  However, he reported he thought things were getting worse.  Specifically, he reported his nightmares were worse.  He also complained of some difficulty with concentration, becoming distracted and sometimes being forgetful.  He also stated that at times he gets confused and has some difficulty making decisions.  He was assigned a GAF score of 65. 

A May 2006 VA treatment note stated the Veteran had nightmares 4 to 5 times per week and was very irritable.  Little things could easily provoke him.  He felt depressed but denied suicidal or homicidal ideations.  The Veteran did report that his medication had improved his mood and has decreased irritability.  He was assigned a GAF of 45 to 50, with a notation that without treatment, his GAF would be much lower.

The Board notes that while the GAF scores in the 30 range which were assigned for part of this period are extremely low, the symptoms of the Veteran's PTSD during the entire period were not consistent with the GAF score indicators.  Specifically, the Veteran was repeatedly reported to have fair to good attention, judgment and insight.  It appears from the record that the low GAF scores were consistent with a period when he needed additional medications to treat his PTSD.  Moreover, higher GAF scores of 45-65 were also assigned, which indicate more moderate symptoms consistent with the treatment notations and better control with medications.

However, the preponderance of the evidence relevant to this time frame shows that the Veteran's PTSD did more closely approximate the criteria for a 50 percent rating.  Importantly, the treatment notes do show that the Veteran's symptoms resulted in concentration and memory problems along with difficulty establishing and maintaining effective work and social relationships.  Overall the severity, frequency, and duration of his symptoms more nearly approximate the criteria for a 50 percent rating.  As such, a rating of 50 percent is the proper rating for the Veteran's PTSD during this time.


Period from August 30, 2005 Forward

An updated PTSD Disability Benefits Questionnaire was obtained in September 2014.  The examiner stated the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances and inability to establish and maintain effective relationships were all noted upon examination.

A January 2015 VA treatment note indicated the Veteran was reporting significant symptoms of PTSD related to his military experiences.  He was alert and oriented and demonstrated a restricted range of affect.  He had poor eye contact but with normal speech.  His thought processes and content were linear and goal-directed with no evidence of thought disorder.  The Veteran indicated he would like to participate in group therapy sessions.

Further, in a March 2015 treatment note, the Veteran stated he continues to feel depressed, stressed out and worried.  He struggles with sleep and nightmares with intrusive memories related to the suicides of his fellow navy vets that took place on board a ship.  His cognitions remained intact but it was noted the Veteran considers himself unemployable.  A similar treatment note was entered in December 2014.

The record also includes a PTSD disability benefits questionnaire dated March 2015 which assesses a GAF score of 50.  Moreover, the questionnaire states the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Furthermore, the Veteran suffers from depressed mood, anxiety, chronic sleep impairment, difficulty understanding complex commands, disturbances of motivation and mood, difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships.

The Veteran also underwent a VA examination in September 2008.  At that time, he was diagnosed with chronic PTSD and alcohol abuse in remission along with a GAF score of 40. The Veteran reported recurrent memories of the trauma he had experienced as well as difficulty sleeping, irritability, anger and hypervigilance.  It was noted that he performs his own activities of daily living and his psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity as evidence by disturbance in mood and motivation as well as difficulty establishing and maintaining effective work and social relationships.

A statement from Dr. E.H., M.D. dated March 2015 stated the Veteran's memory is severely impaired, so much that he cannot remember what he reads and gets lost when travelling. His working memory is 90% impaired according to Dr. E.H.  The Veteran also has hallucinations and illusions while feeling depressed with no energy.  He also gets angry easily.  Furthermore, Dr. E.H. stated because of his PTSD, the Veteran is unable to sustain social relationships and he is unable to sustain work relationships, therefore, he opined he is permanently and totally disabled and unemployable.

An earlier April 2014 statement from Dr. E.H. M.D. assigned a GAF of 35 and reported nightmares 5 to 6 times a week and flashbacks 3 to 4 times per month.  The Veteran averages about 4 hours of sleep per night.  Furthermore, he startles easily, is hyper vigilant, cannot tolerate anyone behind him and does not socialize.  His recent memory is severely impaired to 90% as well as his ability to understand.  Dr. E.H. opined the Veteran is unable to sustain social or working relationships and is, therefore, unemployable.

Dr. E.H., M.D. also provided a medical statement in June 2012.  At that time, the Veteran was assigned GAF score of 40.  His working memory was found to be completely impaired and he suffered from "jumping thoughts" 75% of the time.  Dr. E.H. opined the Veteran could not sustain social or work relationships and is therefore, unemployable.

The record also includes an April 2011 stated from Dr. E.H., M.D. which provided a GAF score of 35.  At this time, Dr. E.H. reported the Veteran had complete memory impairment and "jumping thoughts" 75% of the time.  Again, the doctor opined the Veteran is unemployable.

The February 2010 statement by Dr. E.H., M.D. assessed a GAF score of 35.  At this time, his working memory was impaired 75% of the time along with 75% of the time having "jumping thoughts".  The Veteran could not socialize with friends and family and cannot handle crowds.  He also was found to be helpless and suicidal at times.  Further, the doctor opined the Veteran is unemployable due to his inability to maintain relationships.

March 2009 and May 2009 VA treatment notes indicated the Veteran was alert and cooperative with ongoing depression.  He had good thought organization and sound judgment.  Moreover, earlier VA treatment notes from October 2006 to October 2008 assessed the Veteran with depression and PTSD.  The notes described the Veteran as hyperviligent, experiencing nightmares and flashbacks but his thought processes were normal, alert and oriented to person, place, time, location and purpose as well as good insight and judgment.

A February 2007 treatment note indicated the Veteran's cognitions were intact, although it was noted he did feel like he forgets things more easily now.  Increased arousal was also reported as well as persistent avoidance.

The preponderance of the evidence relevant to this time frame shows that the Veteran's PTSD does approximate the criteria for a rating of 70 percent.  Importantly, the treatment notes do show that the Veteran's symptoms resulted in deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  Moreover, hallucinations and suicidal thoughts were reported as well as suffering from decreased memory and "jumping thoughts".  The Veteran also suffers from an inability to maintain social and working relationships.  Overall the severity, frequency, and duration of his symptoms more nearly approximate the criteria for a 70 percent rating, i.e. occupational and social impairment with deficiencies in most areas, such as work, school, and family relations.  As such, the rating of 70 percent is the proper rating for the Veteran's PTSD during this time.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2014).   However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describes the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the record supports that the Veteran's PTSD is adequately compensated by the assigned disability rating for each period.  Notably, the Veteran's symptoms more closely approximate the higher rating criteria for each period at issue while not suffering from all of the symptoms associated with the higher ratings.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.



TDIU

The Board now turns to the discussion of whether TDIU is warranted.  Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2014). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Service connection is in effect for PTSD, evaluated as 50 percent disabling prior to August 30, 2005, and 70 percent disabling from August 30, 2005.  Service connection has not been established for any other disorder.

The record includes letters from Dr. E.H., M.D from years 2010 to 2015 in which the doctor repeatedly opines the Veteran has a "severely compromised ability to sustain social relationships as well as work relationships rendered him totally and permanently disabled and unemployable".  There is no direct medical opinion which contradicts this finding.

Moreover, the Veteran's December 2008 VA Form 21-8940, Application for Compensation Based on Unemployability, reported his last full time job was in February 2002 where he was a dryer operator supervisor.  He indicated his PTSD and back injury prevented him from securing or following any substantially gainful occupation.  He also reported he had to leave the job due to his disability, particularly that his nerves were too bad for him to continue.  He would get upset with coworkers and he feared that he would hurt himself or someone else.  He reported a high school education.

After weighing all evidence of record, reported earlier in this decision, the Board concludes that the preponderance of the evidence of record is favor of a finding that the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation from August 30, 2005.  

For the period from December 15, 2003 to August 29, 2005 the Veteran does not have a service-connected disability ratable at 60 percent or more and he does not have additional disabilities that combine to 70 percent or greater.  Thus, referral to the Director of Compensation Service is warranted for this period.  However, from August 30, 2005 forward, the Veteran's disability rating of 70 percent for his service-connected PTSD is higher than the required 60 percent and, therefore, referral to the Director of Compensation Service is not necessary for TDIU to be granted in the first instance.  38 C.F.R. §4.16(a)(2014).

For the reasons stated above, the Board finds that the preponderance of the evidence is in favor of entitlement to TDIU from August 30, 2005.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating of 50 percent from December 15, 2003 to August 29, 2005 for the service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial disability rating of 70 percent from August 30, 2005 for service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a total disability rating due to TDIU from August 30, 2005 is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran's service-connected disability of PTSD is rated as 50 percent disabling for the period from December 15, 2003 to August 29, 2005 and he does not have additional disabilities that combine to 70 percent or greater during this time period.  This does not meet the jurisdictional requirements of 38 C.F.R. §4.16(a).  The Board does not have jurisdiction to grant TDIU in the first instance.  Therefore, a remand is necessary for the case to be referred to the Director, Compensation and Pension Service, for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU for the period from December 15, 2003 to August 29, 2005.  Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

2.  If an extraschular TDIU is not granted, provide the Veteran with a supplemental statement of the case and allow an adequate time to respond thereto.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


